EXHIBIT 10.1


Execution Version


THIRD AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of December 19, 2019, is by and among FIRSTCASH, INC.
(f/k/a FIRST CASH FINANCIAL SERVICES, INC.), a Delaware corporation (the
“Borrower”), certain Subsidiaries of the Borrower party hereto (collectively,
the “Loan Guarantors”), the lenders identified on the signature pages hereto as
the Existing Lenders (the “Existing Lenders”), the lender identified on the
signature page hereto as the New Lender (the “New Lender”, and together with the
Existing Lenders, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Loan Guarantors party thereto, the Existing Lenders
and the Agent are parties to that certain Amended and Restated Credit Agreement,
dated as of July 25, 2016 (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1     Amendment to Preamble. In the first sentence of the Preamble “FIRST CASH
FINANCIAL SERVICES, INC.” is hereby replaced with “FIRSTCASH, INC. (f/k/a FIRST
CASH FINANCIAL SERVICES, INC.)”.


1.2     New Definitions. The following definitions are hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order:


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.




--------------------------------------------------------------------------------




“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (a) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(b) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “CB Floating Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBO Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or


2

--------------------------------------------------------------------------------




(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBO Rate announcing that LIBO Rate is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that LIBO Rate has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 3.6(b)
and (b) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 3.6(b).
“Covered Party” has the meaning assigned to such term in Section 9.15.


“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.6(b) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBO Rate, and
(b)(i) the election by the Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.
“QFC Credit Support” has the meaning assigned to such term in Section 9.15.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website.


“Supported QFC” has the meaning assigned to such term in Section 9.15.


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as the Interest Period and
that is based on SOFR and that has been selected or recommended by the relevant
Governmental Authority.


3

--------------------------------------------------------------------------------




“Third Amendment Effective Date” means December 19, 2019.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“U.S. Special Resolution Remines” has the meaning assigned to such term in
Section 9.15.


1.3    Delete Definition of 2018 Cash America Notes. The definition of 2018 Cash
America Notes set forth in Section 1.1 of the Credit Agreement is hereby deleted
in its entirety.


1.4    Amendment to Definition of Adjusted One Month LIBOR Rate. The definition
of Adjusted One Month LIBOR Rate set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Adjusted One Month LIBOR Rate” means an interest rate per annum equal to the
sum of (i) one percent (1%) per annum plus (ii) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate published by the
ICE Benchmark Administration Limited, a United Kingdom company (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding).


1.5    Amendment to Definition of Aggregate Commitment. The definition of
Aggregate Commitment set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
increased and/or reduced from time to time pursuant to the terms hereof, which
as of the Third Amendment Effective Date shall be equal to Five Hundred Million
and no/100 Dollars ($500,000,000.00).


1.6    Amendment to Definition of Borrower. The definition of Borrower set forth
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Borrower” means FIRSTCASH, INC. (f/k/a FIRST CASH FINANCIAL SERVICES, INC.), a
Delaware corporation.


1.7    Delete Definition of Cash America Note Redemption Amount. The definition
of Cash America Note Redemption Amount set forth in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.


1.8    Amendment to Definition of Consolidated EBITDA. Clause (b)(xv) of the
definition of Consolidated EBITDA set forth in Section 1.1 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:


(xv) non-recurring restructuring charges or reserves and business optimization
expense, including any restructuring costs and integration costs, cost-savings
initiatives, retention charges, contract termination costs, retention,
recruiting, relocation, severance and signing bonuses and expenses, costs and
expenses relating to out-placement services, future lease commitments, systems
establishment costs, conversion costs and excess pension charges and consulting
fees;




4

--------------------------------------------------------------------------------




1.9     Amendment to Definition of Domestic Leverage Ratio. The definition of
Domestic Leverage Ratio set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Domestic Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness (including Subordinated Indebtedness) as of
such date to (b) Consolidated EBITDA (for the four fiscal quarter period ending
on or immediately prior to such date); provided, however, all Consolidated
Funded Indebtedness and Consolidated EBITDA attributable to Foreign Subsidiaries
shall be excluded for purposes of calculating the Domestic Leverage Ratio;
provided, further that (i) Consolidated EBITDA shall include the amount of any
royalty income, management fee income, and interest income recognized by a
Domestic Subsidiary and/or the Borrower resulting from intercompany billings
and/or intercompany notes receivable between a Domestic Subsidiary and/or the
Borrower and any Foreign Subsidiary, as well as dividends or other distributions
actually paid to a Domestic Subsidiary and/or the Borrower by any Foreign
Subsidiary and (ii) Consolidated Funded Indebtedness shall include Consolidated
Funded Indebtedness attributable to Foreign Subsidiaries to the extent such
Indebtedness is guaranteed by a Domestic Subsidiary and/or the Borrower
(“Guaranteed Foreign Indebtedness”); provided that such Guaranteed Foreign
Indebtedness shall only be included in Consolidated Funded Indebtedness to the
extent (and by the amount) such Guaranteed Foreign Indebtedness exceeds
$50,000,000.


1.10    [Reserved]


1.11    Amendment to Definition of Fee Letter. The definition of Fee Letter set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Fee Letter” means that certain Fee Letter (as amended by that certain
Engagement Letter dated as of November 15, 2019, by and between Wells Fargo
Securities, LLC, Wells Fargo Bank, National Association, and FirstCash, Inc.),
dated as of June 13, 2016, by and between Wells Fargo Securities, LLC and First
Cash Financial Services, Inc.


1.12    Amendment to Definition of LIBO Rate. The definition of LIBO Rate set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“LIBO Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.6(b), with respect to any Eurodollar Advance for any
Interest Period, the rate per annum published by the ICE Benchmark
Administration Limited, a United Kingdom company (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Advance for such Interest Period shall be
the rate at which dollar deposits of an amount comparable for the Loans then
requested and for a maturity comparable to such Interest Period are offered by
the principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CB Floating Rate Advance, such rate shall be determined as
modified by the definition of Adjusted One Month LIBOR Rate. Notwithstanding the
foregoing, for purposes of this Agreement, (x) in no event shall LIBO Rate
(including any Benchmark Replacement with respect thereto) be less than 0%


5

--------------------------------------------------------------------------------




and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 3.6(b), in the event that a Benchmark
Replacement with respect to LIBO Rate is implemented then all references herein
to LIBO Rate shall be deemed references to such Benchmark Replacement.


1.13    Amendment to Definition of Maturity Date. The definition of Maturity
Date set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Maturity Date” means the earlier to occur of (a) the fifth (5th) anniversary of
the Third Amendment Effective Date and (b) the date that is 90 days prior to the
maturity date of the First Cash Senior Notes (the “Springing Maturity Date”);
provided, that the Springing Maturity Date shall not apply (and only the
Maturity Date referenced in clause (a) above shall apply) if, as of the date
upon which the Springing Maturity Date would otherwise occur, the First Cash
Senior Notes have been refinanced or otherwise extended to a maturity date that
is later than the Maturity Date referenced in clause (a) above or have been
repurchased or redeemed and discharged (or arrangements satisfactory to the
Agent have been made to refinance, repurchase or redeem and discharge such First
Cash Senior Notes).


1.14    Amendment to Definition of Required Lenders. The definition of Required
Lenders set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Aggregate Commitment at such time; provided, that if any
Lender shall be a Defaulting Lender at such time, then there shall be excluded
from the determination of Required Lenders, Obligations owing to such Defaulting
Lender and such Defaulting Lender’s Commitments.


1.15    Delete Definition of Test Period. The definition of Test Period set
forth in Section 1.1 of the Credit Agreement is hereby deleted in its entirety.


1.16    New Section 1.7. Section 1.7 is hereby added to the Credit Agreement and
shall read as follows:


1.7    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
1.17    New Section 1.8. Section 1.8 is hereby added to the Credit Agreement and
shall read as follows:


1.8    Rates. The Agent does not warrant or accept responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBO Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any Benchmark Replacement) or the
effect of any of the foregoing, or of any Benchmark Replacement Conforming
Changes.
1.18    Amendment to Section 3.6. Section 3.6 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


6

--------------------------------------------------------------------------------




3.6    Changed Circumstances.
(a) Circumstances Affecting LIBO Rate Availability. Subject to clause (b) below,
in connection with any request for a LIBO Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) quotations of interest rates for the relevant deposits are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the interest rate on a Eurodollar Advance as provided in this
Agreement, (ii) the Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for the ascertaining the LIBO Rate for such Interest Period with
respect to a proposed LIBO Rate Loan or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBO Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Agent shall promptly give notice thereof to the Borrower, whereupon (i)
the obligation of the Lenders to make Eurodollar Advances shall be suspended
until the Agent notifies the Borrower that the circumstances giving rise to the
suspension no longer exist, and (ii) the Borrower shall repay in full the then
outstanding principal amount of each Eurodollar Rate Advance, together with
accrued interest, on the last day of the then current Interest Period applicable
to the Eurodollar Advance, provided, however, that, subject to the terms and
conditions of this Agreement and the other Loan Documents, the Borrower shall be
entitled to simultaneously replace the entire outstanding balance of any
Eurodollar Advance repaid in accordance with this section with an Advance
bearing interest at the CB Floating Rate plus the Applicable Margin for CB
Floating Rate Advances in the same amount. If the Agent determines on any day
that quotations of interest rates for the relevant deposits referred to in the
definition of Adjusted One Month Eurodollar Rate are not being provided for
purposes of determining the interest rate on any CB Floating Rate Advance on any
day, then each CB Floating Rate Advance shall bear interest at the Prime Rate
plus the Applicable Margin for CB Floating Rate Advances until the Agent
determines that quotations of interest rates for the relevant deposits referred
to in the definition of Adjusted One Month Eurodollar Rate are being provided.
(b) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 3.6(b) will occur prior to the
applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments


7

--------------------------------------------------------------------------------




implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Borrower and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 3.6(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.6(b).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBO Rate Loan of, conversion to or continuation of LIBO Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to CB Floating Rate
Advance. During any Benchmark Unavailability Period, the component of the CB
Floating Rate based upon LIBO Rate will not be used in any determination of the
CB Floating Rate.
1.19    Amendment to Section 6.2. Section 6.2 of the Credit Agreement is hereby
amended by adding the following language to the end of such Section:


The Borrower shall not, directly or indirectly (including through its parent
company(ies), Subsidiaries, or Affiliates), transfer any proceeds of any Advance
to, nor use them for the benefit of, BBVA USA’s Reg. W affiliate, BBVA Mexico,
which shall include using the proceeds of any Advance to make any payment on (or
with respect to) any loan or other debt from BBVA Mexico or depositing any of
the proceeds into a deposit account held at BBVA Mexico.


1.20    Amendment to Section 6.11(r). Section 6.11(r) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(r) the First Cash Senior Notes (and Permitted Refinancings thereof),


1.21    [Reserved].


1.22    Amendment to Section 6.11(w). Section 6.11(w) of the Credit Agreement is
hereby amended by deleting the amount “$50,000,000” set forth therein and
substituting in lieu thereof the amount “100,000,000”.


1.23    Amendment to Section 6.16. Section 6.16 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:




8

--------------------------------------------------------------------------------




6.16    Negative Pledges. Except with respect to any Additional Unsecured Senior
Debt, Subordinated Indebtedness, the First Cash Senior Notes and any
Indebtedness permitted under Section 6.11(w) (and any Permitted Refinancings
thereof), neither the Borrower nor any other Loan Party will enter into any
agreement prohibiting the creation or assumption of any Lien upon its properties
or assets whether now owned or hereafter acquired, except with respect to (a)
specific property encumbered to secure payment of particular Indebtedness or to
be sold pursuant to an executed agreement with respect to a disposition
permitted under Section 6.13, (b) restrictions that (i) are included in a
contractual obligation entered into in connection with a disposition permitted
pursuant to Section 6.13 (or in connection with the payment in full of the
Obligations) and (ii) relate only to assets subject to such asset sale, (c)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, subleases, licenses,
sublicenses and other contracts entered into in the ordinary course of business,
(d) provisions in customary joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder, (e) restrictions on
cash or other deposits or net worth imposed by customers under contracts entered
into in the ordinary course of business, (f) restrictions or conditions related
to secured Indebtedness otherwise permitted to be incurred under Section 6.11(i)
that limit the right of the obligor to dispose of the assets securing such
Indebtedness or if such restrictions or conditions apply only to the Person
obligated under such Indebtedness or the property or assets intended to secure
such Indebtedness and (g) any encumbrances or restrictions of the types referred
to in clauses (a) through (f) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts referred to therein; provided that such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith judgment of the Borrower, no more
restrictive with respect to such encumbrance or other restrictions, taken as a
whole, than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
1.24    Amendment to Section 6.19(b). Section 6.19(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(b)     Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to be greater than (i)
2.75 to 1.00 for the period beginning on the Third Amendment Effective Date and
ending December 31, 2021, and (ii) 3.00 to 1.00 thereafter.


1.25    Amendment to Section 6.19(c). Section 6.19(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c)    Domestic Leverage Ratio. The Borrower will not permit the Domestic
Leverage Ratio, determined as of the end of each of its fiscal quarters, to be
greater than (i) 4.50 to 1.00 for the period beginning on the Third Amendment
Effective Date and ending December 31, 2020, (ii) 4.25 to 1.00 for the period
beginning January 1, 2021 and ending December 31, 2021, and (iii) 4.00 to 1.00
thereafter.
1.26    Delete Section 6.19(d). Section 6.19(d) of the Credit Agreement is
hereby deleted from the Credit Agreement in its entirety.


1.27    Amendment to Section 6.21. Section 6.21 of the Credit Agreement is
hereby amended by deleting clause (f) thereof in its entirety and by adding the
following language to the end of such Section:


; provided, further, that if the Domestic Leverage Ratio, determined as of the
end of any fiscal quarter, is greater than 4.00 to 1.00, then Restricted
Payments payable pursuant to clause (e) above for the


9

--------------------------------------------------------------------------------




following fiscal quarter shall be limited to 75% of the Consolidated Net Income
for the prior fiscal quarter (for the avoidance of doubt, determined on a
stand-alone basis and not for the four fiscal quarter period then ended).


1.28    [Intentionally Omitted]


1.29    Amendment to Section 8.2. The last paragraph of Section 8.2 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


Notwithstanding any of the foregoing to the contrary, (x) the Agent and the
Borrower may, without the consent of any Lender, amend, modify or supplement
this Agreement or any other Loan Document to cure any ambiguity, omission,
defect or inconsistency, so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (in the reasonable good faith
determination of the Agent) and (y) the Agent may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or to enter into additional Loan Documents as the Agent
reasonably deems appropriate in order to implement any Benchmark Replacement or
any Benchmark Replacement Conforming Changes or otherwise effectuate the terms
of Section 3.6(b) in accordance with the terms of Section 3.6(b).


1.30    New Section 9.15. Section 9.15 is hereby added to the Credit Agreement
and shall read as follows:


9.15    Acknowledgement Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a


10

--------------------------------------------------------------------------------




Defaulting Lender shall in no event affect the rights of any Covered Party with
respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 9.15, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
1.31    Amendment to Schedule 3. Schedule 3 of the Credit Agreement is hereby
amended and restated in its entirety as set forth on Annex A attached hereto.


ARTICLE II
NEW LENDER JOINDER AND EXISTING COMMITMENTS


2.1    Joinder. Upon execution of this Third Amendment, the New Lender shall be
a party to the Credit Agreement (as amended by this Third Amendment) and have
all of the rights and obligations of a Lender thereunder and under the other
Loan Documents. The New Lender (a) represents and warrants that it is legally
authorized to enter into this Third Amendment and this Third Amendment is the
legal, valid and binding obligation of the New Lender, enforceable against it in
accordance with its terms; (b) confirms that it has received a copy of the
Credit Agreement, the First Amendment, this Third Amendment and all of the
Annexes, Exhibits and Schedules thereto, together with copies of the financial
statements delivered pursuant to Section 6.1 of the Credit Agreement, if any,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Third Amendment; (c)
agrees that it will, independently and without reliance upon the Existing
Lenders, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement (as
amended by this Third Amendment), the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (d) agrees that
it will be bound by the provisions of the Credit Agreement (as amended by this
Third Amendment) and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement (as amended by this Third
Amendment) are required to be performed by it as a Lender. The Commitment of the
New Lender after giving effect to this Third Amendment shall be as set forth on
Annex A to the Credit Agreement as amended hereby.


2.2    Loan Party Agreement. Each of the Loan Parties agrees that, as of the
Third Amendment Effective Date, the New Lender shall (a) be a party to the
Credit Agreement and the other Loan Documents (as applicable), (b) be a “Lender”
for all purposes of the Credit Agreement and the other Loan Documents, and (c)
have the rights and obligations of a Lender under the Credit Agreement and the
other Loan Documents.




11

--------------------------------------------------------------------------------




2.3    Notices. The applicable address, facsimile number and electronic mail
address of the New Lender for purposes of Section 13.1 of the Credit Agreement
are as set forth in the Administrative Questionnaire delivered by the New Lender
to the Agent on or before the Third Amendment Effective Date or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Agent. The applicable address, facsimile
number and electronic mail address of the Borrower and the Loan Guarantors for
purposes of Section 13.1 of the Credit Agreement are as set forth on the
signature pages to this Third Amendment.


2.4    Commitments. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, the Aggregate
Commitment (as in effect prior to the date hereof) shall be increased by an
aggregate principal amount equal to $75,000,000. Each of the parties hereto
agrees that, after giving effect to this Third Amendment, the revised Commitment
of each Lender (as of the Third Amendment Effective Date) shall be as set forth
on Annex A attached hereto. In connection with this Third Amendment, the
outstanding Loans and participation interests in existing Letters of Credit
shall be reallocated by causing such fundings and repayments (which shall not be
subject to any processing and/or recordation fees) among the Lenders of the
Loans as necessary such that, after giving effect to increases to this Third
Amendment, each Lender will hold Loans based on its Commitment (after giving
effect to such increases). The Borrower shall be responsible for any costs
arising under Section 3.4 of the Credit Agreement resulting from such
reallocation and repayments. The increase in the Aggregate Commitment pursuant
to this Third Amendment shall not be considered a Revolving Facility Increase
pursuant to Section 2.24.


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1    Closing Conditions. This Third Amendment shall become effective as of the
day and year set forth above (the “Third Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):


(a)    Executed Amendment. The Agent shall have received a copy of this Third
Amendment duly executed by each of the Loan Parties, the New Lender, the
Required Lenders and the Agent.


(b)    Default. After giving effect to this Third Amendment, no Default or
Unmatured Default shall exist.


(c)    Fees and Expenses. The Agent shall have received from the Borrower (i)
the fees agreed to between the Lenders and the Borrower related to this Third
Amendment and (ii) such other fees and expenses that are payable in connection
with the consummation of the transactions contemplated hereby and King &
Spalding LLP shall have received from the Borrower payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Third Amendment.


(d)    Loan Party Documents. The Loan Parties shall have furnished to the Agent:


(i)
Either (x) a certificate of an officer of each Loan Party certifying that the
articles or certificate of incorporation of each Loan Party have not been
amended, restated or otherwise modified since the Closing Date or (y) copies of
the articles or certificate of incorporation of each Loan Party, together with
all amendments, each certified by the appropriate



12

--------------------------------------------------------------------------------




governmental officer in such Loan Party’s jurisdiction of incorporation to the
extent such documents have been amended since the Closing Date.


(ii)
For each Loan Party its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of this Third Amendment and
any other Loan Documents to which such Loan Party is a party and either (x) a
certificate of an officer of each Loan Party certifying that its by-laws have
not been amended, restated or otherwise modified since the Closing Date or (y)
copies of its by-laws to the extent such document has been amended since the
Closing Date.



(iii)
Certificates of good standing, existence or its equivalent with respect to each
Loan Party certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation or organization and each other state
in which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect.



(iv)
If requested by the Agent, an opinion or opinions (including, if requested by
the Agent, local counsel opinions) of counsel for the Loan Parties dated the
date hereof and addressed to the Agent and the Lenders, in form and substance
reasonably acceptable to the Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each such
Loan Party and opinions as to the non-contravention of such Loan Party’s
organizational documents).



ARTICLE IV
MISCELLANEOUS


4.1    Amended Terms. On and after the Third Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Third Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


4.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Third Amendment.


(b)    This Third Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Third Amendment.


13

--------------------------------------------------------------------------------




(d)    At the time of and immediately after giving effect to this Third
Amendment, the representations and warranties contained in Article V of the
Credit Agreement shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct, except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case
described in clauses (i) and (ii) above, on and as of the date of this Third
Amendment as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date.


(e)    After giving effect to this Third Amendment, no event has occurred and is
continuing which constitutes a Default or Unmatured Default.


(f)    The Obligations and Guaranteed Obligations are not reduced or modified by
this Third Amendment and are not subject to any offsets, defenses or
counterclaims.


4.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations and Guaranteed
Obligations.


4.4    Loan Document. This Third Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.


4.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Third Amendment, including without limitation the reasonable and documented fees
and expenses of the Agent’s legal counsel.


4.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the reasonable request of the Agent, as is necessary to carry out the
intent of this Third Amendment.


4.7    Entirety. This Third Amendment and the other Loan Documents embody the
entire agreement and understanding among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.


4.8    Counterparts; Telecopy. This Third Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Third Amendment by telecopy or other
electronic means shall be effective as an original.


4.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Agent, the Lenders, or the Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising from any action by such Persons, or failure of such Persons to
act under the Credit Agreement on or prior to the date hereof.




14

--------------------------------------------------------------------------------




4.10    CHOICE OF LAW. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.


4.11    Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


4.12    Consent to Jurisdiction; Waiver of Jury Trial. The terms of
Sections 15.2 and 15.3 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.


4.13    Release of Certain Guarantors. On the Third Amendment Effective Date,
the Guarantors listed on Annex B hereto shall be released from their obligations
under the applicable Loan Guaranty. The Borrower hereby represents and warrants
that, immediately after giving effect to such release, the Borrower will be in
compliance with Section 6.20 of the Credit Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






15

--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




IN WITNESS WHEREOF the parties hereto have caused this Third Amendment to be
duly executed on the date first above written.


BORROWER:
FIRSTCASH, INC., a Delaware corporation



By:                            
Name:    Rick L. Wessel
Title:    Chief Executive Officer


Address for Notices for Borrower:


1600 W. 7th Street
Fort Worth, TX 76102
Attention: Rick L. Wessel
Phone:    (817) 460-3947
Fax:    (817) 461-7019











--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS:
FAMOUS PAWN, INC.,

a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




FCFS CO, INC.,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




FCFS CORP.,
a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer















--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
PAWN TX, INC.,

a Texas corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




LTS, INCORPORATED,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer











--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


LOAN GUARANTORS (CONT’D):
MISTER MONEY -- RM, INC.,

a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS SC, INC., a South Carolina corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS NC, INC., a North Carolina corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FRONTIER MERGER SUB, LLC (S/B/M CASH AMERICA INTERNATIONAL, INC.), a Texas
limited liability company


By: FIRSTCASH, INC. (F/K/A FIRST CASH FINANCIAL SERVICES, INC.), its sole member


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
CASH AMERICA CENTRAL, INC., a Tennessee corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




CASH AMERICA EAST, INC., a Florida corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA HOLDING, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA MANAGEMENT L.P., a Delaware limited partnership


By: CASH AMERICA HOLDING, INC., its general partner


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA PAWN L.P., a Delaware limited partnership


By: CASH AMERICA HOLDING, INC., its general partner


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer















--------------------------------------------------------------------------------

FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
CASH AMERICA WEST, INC., a Nevada corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC. OF ILLINOIS, an Illinois corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC. OF LOUISIANA, a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC. OF NORTH CAROLINA, a North Carolina corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
CASH AMERICA, INC. OF OKLAHOMA, an Oklahoma corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA INTERNET SALES, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA OF MISSOURI, INC., a Missouri corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASHLAND FINANCIAL SERVICES, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CSH HOLDINGS LLC, a Delaware limited liability company


By: FRONTIER MERGER SUB, LLC (S/B/M CASH AMERICA INTERNATIONAL, INC.), its sole
member


By: FIRSTCASH, INC. (F/K/A FIRST CASH FINANCIAL SERVICES, INC.), its sole member


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


GEORGIA CASH AMERICA, INC., a Georgia corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
FIRST CASH, INC., a Nevada corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS OK, INC., an Oklahoma corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS MO, INC., a Missouri corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS IN, INC., an Indiana corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
FCFS KY, INC., a Kentucky corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


LWC, LLC, a Kentucky corporation




By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




Address for Notices for all Loan Guarantors:


1600 W. 7th Street
Fort Worth, TX 76102
Attention: Rick L. Wessel
Phone:    (817) 460-3947
Fax:    (817) 461-7019







--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and a Lender




By:                            
Name:
Title:









--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDERS:
BOKF, N.A. d/b/a Bank of Texas,

as a Lender




By:                            
Name:
Title:









--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDERS:
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender





By:                            
Name:
Title:











--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDERS:
Zions Bancorporation, N.A. dba Amegy Bank,

as a Lender




By:                            
Name:
Title:











--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDER:
PROSPERITY BANK, a Texas banking association, successor by merger to LEGACYTEXAS
BANK,

as a Lender




By:                            
Name:
Title:







--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDER:
FIRST HORRIZON BANK (f/k/a FIRST TENNESSEE BANK NATIONAL ASSOCIATION),

as a Lender




By:                            
Name:
Title:







--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDER:
INDEPENDENT BANK, as a Lender





By:                            
Name:
Title:







--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDER:
SOUTHSIDE BANK,

as a Lender




By:                            
Name:
Title:











--------------------------------------------------------------------------------


FIRSTCASH, INC.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


NEW LENDER:
BBVA USA,

as a Lender




By:                            
Name:
Title:





